11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

William Scott Feagan, as independent        * From the 259th District Court
executor of the Estate of Patty Lou Feagan, of Jones County,
deceased, et al.,                             Trial Court No. 023710.

Vs. No. 11-21-00032-CV                      * March 25, 2021

Patricia Dianne Wilson and                  * Memorandum Opinion by Williams, J.
Stephen Wynne Feagan, Jr.,                    (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has considered the petition for permissive appeal filed by William
Scott Feagan, as independent executor of the Estate of Patty Lou Feagan, deceased;
William Scott Feagan, as co-trustee of the Charles Bruce Feagan Trust; William
Scott Feagan, as successor administrator with will annexed of the Estate of Elmer
Clyde Feagan, Jr., deceased; William Scott Feagan, individually; and Charles Bruce
Feagan, individually. This court concludes that the petition for permissive appeal
should be denied. Therefore, in accordance with this court’s opinion, the petition
for permissive appeal is denied.